En Juez Asociado Se. Audeey,
emitió la opinión del tribunal.
Manuel Marín, comerciante en Mayagüez, compró a The Alps Drug Co., Inc., por mediación de sus agentes Barletta Trading Co., 25,000 latitas con magnesia Elba, sin especifi-cación particular con respecto a ellas en el pedido que firmó. A mediados de agosto de 1921 recibió esa mercancía sin examinarla al serle entregada y habiendo vendido parte de ella a una farmacia de Yanco le fué devuelta en 8 de octu-bre porque contenía cada latita diez gramos ele magnesia, estando el público acostumbrado a otro tamaño. Entonces reclamó de los agentes y del vendedor y en enero de 1922 demandó a The Alps Drug Co., Inc., solicitando la rescisión del contrato y que le indemnizara daños v perjuicios, ale-gando que él había comprado latitas rotuladas en español y con media onza, o quince gramos, cada una, y que se le ha-bían entregado con rótulos en inglés y con nueve gramos y medio de magnesia, que son de difícil venta en esta isla.
• El tribunal inferior declaró sin lugar la demanda en to-das sus partes por no haber sido hecha la reclamación den-tro de los cuatro días siguientes al recibo de la mercancía, sentencia que ha sido apelada por el demandante.
La cuestión fundamental en este pleito surge de los he-chos relatados en relación con varios preceptos del Código de Comercio.
Dispone el artículo 325 del Código de Comercio que será mercantil la compraventa de cosas muebles para revender-las, bien en la misma forma que se compraron, o bien en otra diferente, con ánimo de lucrarse en la venta, por lo que *56no bay duda de que el contrato qne motiva este pleito es mercantil, sin tener qne hacer argumentación sobre esto por-que las partes no niegan este extremo.
Con respecto a tal clase de contratos dice el mismo có-digo lo siguiente:
“Art. 336. — El comprador que, al tiempo de recibir las merca-derías, las examinare a su contento, no tendrá acción para repetir contra el vendedor, alegando vicio o defecto de cantidad o calidad en las mercaderías.
“El comprador tendrá el derecho de repetir contra el vendedor por defecto en la cantidad o calidad de las mercaderías recibidas enfardadas o embaladas, siempre que ejercite su acción dentro do los cuatro días siguientes al de su recibo, y no proceda la' avería de caso fortuito, vicio propio de la cosa, o fraude.
“En estos casos, podrá el.comprador optar por la rescisión del contrato o por su cumplimiento, con arreglo a lo convenido, pero siempre con la indemnización de los perjuicios que se le hubie-ran causado por los defectos o faltas.
“El vendedor podrá evitar esta reclamación exigiendo, en el acto de la entrega, que se haga el reconocimiento, en cuanto a cantidad y calidad, a contento del comprador.”
“Art. 942. — Los términos fijados en este Código para el ejer-de las acciones procedentes de los contratos mercantiles, serán fa-tales, sin que contra ellos se dé restitución.”
Según esos preceptos, la ley ha querido que las reclama-ciones qne puedan surgir en los contratos mercantiles de-compraventa se susciten entre las partes dentro de un tér-mino breve a fin de facilitar la contratación y para esto de-clara no solamente que si el comprador, al tiempo de recibir las mercaderías las examinare a su contento no podrá re-petir contra el comprador por vicio o defecto de cantidad o de calidad en ellas sino que el vendedor podrá exigir que el examen de la mercancía se haga en el acto de la entrega, a fin de evitarse reclamaciones posteriores, y fija un tér-mino corto para qne el comprador pueda hacer su reclama-ción cuando no examine la mercancía a su recibo; y para *57conseguir el legislador el fin qne se propuso decretó tara bien qne los términos por él fijados para el ejercicio de las acciones serán fatales.
Haciendo aplicación de esos preceptos al presente caso hay qne llegar a la conclusión de qne por haber dejado transcurrir el comprador más de cuatro días contados desde el recibo de la mercancía para ejercitar su reclamación de rescisión y de indemnización por defecto en la calidad de la mercancía carece de acción para demandar a su vendedor.
Alega, sin embargo, el apelante qne la aplicación de esos preceptos del Código de Comercio a casos como el presente serviría de base para amparar fraudes, y que el artículo 336 citado solamente es aplicable cuando las mercancías pue-den probarse a la simple vista pero nunca en aquellos en que los defectos son latentes, y mucho menos cuando el com-prador tiene el derecho de presumir que el vendedor ha cumplido con los términos expresados en el contrato, ci-tando el Caso de R. R. Pesquera & Co., contra Mari Hermanos, 23 D. P. R. 637.
El artículo a que se refiere el apelante no puede servir para amparar fraudes porque la ley reconoce al compra-dor el derecho de examinar la mercancía en el momento de recibirla y, si no lo hiciere, le concede un término posterior para examinarla y hacer su reclamación; término Corto, es verdad, pero que el legislador estimó razonable te-niendo en cuenta la rapidez de las negociaciones mercanti-les. En cuanto a que tal precepto sólo ha de tener aplica-ción cuando las mercancías puedan probarse fácilmente y nunca en otros casos, nos bastará decir que el legislador no hizo la distinción que indica el apelante y que estableció la regla para todos los casos, por lo que nosotros no estamos autorizados para hacer tal distinción. Con respecto a que el comprador tiene el derecho de presumir que el vendedor ha de cumplir con su contrato, parece que para el legislador no existió tal presunción pues dispuso que el comprador *58debo examinar la mercancía al recibirla o dentro de los cua-tro días siguientes.
Réstanos considerar el caso que se cita por el apelante.
Nuestra opinión en el pleito de R. R. Pesquera & Co., supra, no tiene aplicación al presente porque en él no se tra-taba de si la reclamación fué becba después de los cuatro días de baber sido recibida la mercancía y por tanto el ar-tículo 336 no fué tomado en consideración. En ese caso la sociedad Pesquera compró a Mari Hermanos cierta canti-dad de miel de abejas, según muestra, que el vendedor debía embarcar para cierta casa de Nueva York, en perfecto es-tado de pureza y en barriles nuevos, habiendo llegado dicba miel al punto de su destino fermentada y en barriles viejos, la que tenían vendida. En vista de esos becbos el tribunal inferior desestimó la demanda entendiendo que de acuerdo con el artículo 327 del Código de Comercio el comprador, antes de recibir la mercancía debió comprobar si era do igual calidad a la muestra que se le presentó y de no ser así debió rehusarla, puesto que después de recibida y vendida a tercera persona no podía comprobarse si era igual o no y que el baber dispuesto el comprador de la miel significaba aceptación y consumación del contrato. Y nosotros decía-mos que no se trataba de si el comprador no puede rehu-sar el recibo de la miel sino de que el vendedor había fal-tado a su contrato y estaba obligado a indemnizar los per-juicios que causó.
Alega también el apelante que no debió ser condenado en costas por un mero tecnicismo de la ley. No existe tal tec-nicismo sino un precepto claro preceptivo de que el com-prador debe ejercitar su acción dentro de cierto término y habiendo demandado después de vencido molestó innecesa idamente al apelado y fué bien condenado al pago de las costas.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

*59Jueces concurrentes: Sres. Presidente del Toro y Aso- • ciados Wolf, Hutchison y Franco Soto.